Citation Nr: 9906175	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to service-connected 
histoplasmosis.  

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected histoplasmosis.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected histoplasmosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from May 1951 to May 
1955.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 decision of the RO.  

(The issues of increased rating for the service-connected 
histoplasmosis and service connection for chronic obstructive 
pulmonary disease are the subjects of the Remand portion of 
this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has a heart disability due to the service-
connected histoplasmosis or other disease or injury which was 
incurred in or aggravated by service.  





CONCLUSION OF LAW

A well-grounded claim of service connection for a heart 
disability, as secondary to service-connected histoplasmosis, 
has not been presented.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in May 1951, the 
veteran's heart was reported to be clinically normal.  In 
January 1955, an x-ray study of the chest reported that the 
veteran's chest and heart were essentially negative.  On 
discharge examination in May 1955, his heart was reported to 
be clinically normal.  He was reported to have had occasional 
sharp pains in the middle and right chest which were not 
related to exercise.  He was reported to have a lesion in the 
left mid-lung field measuring 1 cm. in diameter and of 
undetermined etiology that was probably inactive.  

On VA examination in September 1959, the veteran was reported 
to have complained of occasional sharp pains in his chest.  
The veteran was diagnosed, in part, with inactive residual 
histoplasmosis.  There was no indication of treatment or 
diagnosis of a heart disability.  

Received in July 1996 were VA outpatient treatment records, 
reflecting treatment from December 1995 to April 1996.  In 
December 1995, the veteran was reported to have had a heart 
attack in 1976.  He was diagnosed, in part, with congenital 
heart disease and status post myocardial infarction.  On 
additional records, the veteran was reported to have had 
myocardial infarction in 1976.  An examination of the heart 
revealed no clinical enlargement.  He was diagnosed, in part, 
with coronary artery disease by history.  In March 1996, the 
veteran's heart was reported to be "ok."  

On VA examination in November 1996, the veteran was reported 
to have had an acute myocardial infarction in 1976.  He was 
reported to have had only occasional sharp, precordial pain 
since then which did not appear to be angina.  He was 
reported to have been taking no medication for cardiac 
related problems over the previous ten years other than one 
aspirin per day.  The veteran's chest configuration was 
reported to be normal, and his heart revealed regular rhythm 
without a murmur or abnormal sound.  He was diagnosed, in 
part, with chronic obstructive pulmonary disease; history of 
histoplasmosis, which was reported to be currently inactive; 
and history of coronary artery disease with acute myocardial 
infarction in 1976.  

On a November 1996 VA radiology report of the chest, the 
veteran was reported to have a history of heavy smoking and 
to have been chronically short of breath.  He was also 
reported to have a history of histoplasmosis.  The impression 
was, in part, that the heart was slightly enlarged and the 
lungs were clear.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  The evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The veteran contends that he currently has a heart disability 
due to his service-connected histoplasmosis.  

The service medical records show that, on discharge 
examination in May 1955, the veteran was reported to have a 
lesion in the left mid lung field of undetermined etiology.  
However, the veteran's heart was reported to be clinically 
normal during service.  

Similarly, on VA examination in September 1959, the veteran 
was diagnosed, in part, with inactive residual 
histoplasmosis.  There was no report of treatment or 
diagnosis of a heart disability.  

On VA examination in November 1996, the veteran was reported 
to have had acute myocardial infarction in 1976.  The veteran 
was diagnosed, in part, with chronic obstructive pulmonary 
disease, history of histoplasmosis, which was reported to be 
currently inactive, and history of coronary artery disease 
with acute myocardial infarction in 1976.  A radiology report 
was reported to show that his heart was slightly enlarged and 
his lungs were clear.

The veteran has not presented competent evidence 
demonstrating a nexus between a current heart disability and 
his service-connected histoplasmosis or other disease or 
injury incurred in or aggravated by service.  The veteran has 
been reported to have a history of myocardial infarction in 
1976, which was approximately 20 years following his 
discharge from service.  There has been no medical evidence 
demonstrating that the myocardial infarction or related heart 
disability was caused or aggravated by the service-connected 
histoplasmosis.  Lay assertions concerning questions of 
medical diagnosis or causation cannot constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit, 5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Absent competent evidence of linkage 
to service-connected histoplasmosis or other disease or 
injury in service, the claim of service connection for a 
heart disability must be denied as not well grounded.  
Caluza, supra.  

Therefore, as no competent medical evidence has been 
presented to support the veteran's lay assertions that he has 
a current heart disability due to service-connected 
histoplasmosis or other disease or injury incurred in or 
aggravated by service, the Board finds that a well-grounded 
claim of service connection has not been submitted in this 
case.  Caluza supra.  

The Board notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) (If the veteran's 
application for benefits is incomplete, the VA shall notify 
the veteran of the evidence necessary to complete the 
application), is not necessary.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The veteran has not put the VA on notice 
that competent evidence exists that supports his claim that 
he currently has a heart disability due to service-connected 
histoplasmosis or other disease or injury incurred in or 
aggravated by service.  

In a claim that is not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a heart 
disability due to service-connected histoplasmosis or other 
disease or injury incurred in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  



ORDER

Service connection for a heart disorder is denied, as a well-
grounded claim has not been submitted  




REMAND

The veteran maintains, in essence, that his service-connected 
histoplasmosis is severe enough to warrant a compensable 
evaluation.  He also claims that he is entitled to service 
connection for chronic obstructive pulmonary disease as 
secondary to service-connected histoplasmosis.  

On VA examination in November 1996, the veteran was 
diagnosed, in part, with chronic obstructive pulmonary 
disease and history of histoplasmosis, which was reported to 
be currently inactive.  

The veteran's claim of entitlement to an increased rating is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty 
to assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The rating schedule criteria for evaluating respiratory 
disabilities changed on October 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to the resolution of his appeal under the criteria 
which are most favorable to his claim.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  The RO has not considered the 
veteran's June 1996 claim for an increased rating under both 
the old and new criteria.  Thus, in order to prevent any 
prejudice to the veteran, this claim must be considered by 
the RO under the provisions of the old criteria pursuant to 
38 C.F.R. § 4.97 including Diagnostic Codes 6808, 6821 (1996) 
and any other applicable regulations, in addition to the 
revised criteria under 38 C.F.R. § 4.97 including Diagnostic 
Code 6834 (1998), prior to appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that all matters that are 
inextricably intertwined must be adjudicated by the RO, prior 
to any appellate consideration by the Board on the merits of 
a claim, and that the duty to assist includes development of 
such inextricably intertwined issues.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Payne v. Derwinski, 1 
Vet. App. 85 (1990).  Because it is unclear from the medical 
evidence of record of any relationship between the veteran's 
service-connected histoplasmosis and his currently diagnosed 
chronic obstructive pulmonary disease, further development is 
necessary prior to appellate consideration.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected histoplasmosis 
since November 1996 and chronic 
obstructive pulmonary disease since his 
discharge from service.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should then be scheduled 
for a VA pulmonary examination to 
determine the current severity of his 
service-connected histoplasmosis and the 
extent and likely etiology of the claimed 
chronic obstructive pulmonary disease.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests, including pulmonary 
function testing, should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently has disability 
manifested by chronic obstructive 
pulmonary disease due to the service-
connected histoplasmosis or other disease 
or injury which was incurred in or 
aggravated by service.  The examiner's 
report should also provide all current 
complaints, clinical findings and 
diagnoses in terms of both the old and 
new rating criteria in regard to the 
claim for increase.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate by the RO, the veteran's 
claims should be reviewed once again.  
This should include consideration of both 
the old and new rating criteria in regard 
to the claim for increase.  If the action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

- 11 -


- 1 -


